Citation Nr: 0115401	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-04 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to his service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946, including combat service during World War II, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the November 
1997 rating decision, the RO increased the evaluation of the 
veteran's bilateral hearing loss to 10 percent, effective 
September 18, 1997.  In the latter rating action, the RO 
denied, as not well grounded, the veteran's claim of 
entitlement to service connection for coronary artery 
disease, asserted as secondary to his service-connected PTSD.  
The veteran perfected a timely appeal of these determinations 
to the Board.

In his November 1997 Notice of Disagreement, the veteran 
asserted that his hearing loss impaired his ability to be 
employed.  Thereafter, in a March 1998 private medical 
report, Dr. Karl W. Northwall opined that the veteran was 
unable to work due to his PTSD.  In addition, in an April 
1998 statement, the veteran asserted that he was entitled to 
an award of "100 percent compensation" because he was no 
longer able to work.  Similarly, the examiner who conducted 
the May 1998 VA psychiatric examination opined that the 
veteran was unable to work due to his PTSD.  Finally, during 
his July 1998 hearing, the veteran testified that he had not 
worked since his heart attack and reiterated that his 
service-connected bilateral hearing loss interfered with his 
employability.  In light of the foregoing, the veteran's 
wartime service, and the following decision granting service 
connection for coronary artery disease, the Board finds that 
the record raises alternative inferred claims of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and to nonservice-connected pension benefits.  See Norris v. 
West, 12 Vet. App. 413, 417-18 (1999); Stanton v. Brown, 5 
Vet. App. 563, 570-71 (1993).  To date, these issues have not 
been considered and are referred to the RO for appropriate 
action.

Further, in his September 1999 Substantive Appeal (on VA Form 
9, Appeal to the Board), the veteran requested that he be 
afforded a hearing before a Member of the Board in 
Washington, DC.  Thereafter, in a September 1999 statement, 
dated that same day, the veteran referenced his Substantive 
Appeal and indicated that he wished to testify at a second 
hearing held at the Columbia, South Carolina RO.  Thereafter, 
in a signed, January 2001 statement, the veteran stated that 
due to his "health problems," he no longer wished to be 
afforded another hearing; instead, he requested that his 
appeals be sent to the Board "ASAP."  Accordingly, the 
Board finds that the veteran's request for an additional 
hearing has been withdrawn.  See 38 C.F.R. §§ 18.9, 20.704(e) 
(2000).

The Board's decision on the veteran's claim of service 
connection for coronary artery disease is set forth below; 
his claim seeking an increased rating for his bilateral 
hearing loss will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for PTSD, which has been 
evaluated as 30 percent disabling, effective April 21, 1998.

3.  The veteran has coronary artery disease that is due to 
his service-connected PTSD.



CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
coronary artery disease is proximately due to or the result 
of the veteran's service-connected PTSD.  38 C.F.R. 
§§ 3.102,3.303, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Board has reviewed the pertinent evidence of record.  
Because it is clear that the veteran suffers from PTSD and 
coronary artery disease, the Board will confine its 
discussion to the evidence that concerns whether the latter 
disability is related to his PTSD.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran's service medical records are negative for 
complaints or findings of coronary artery disease and indeed, 
the veteran does not contend otherwise.  Instead, he 
maintains that his coronary artery disease is related to his 
service-connected PTSD.  As such, he maintains that his PTSD 
either caused or aggravated his coronary artery disease and 
that service connection for the latter disability is thus 
warranted.

A review of the record shows that, in April 1998, the veteran 
filed an informal claim of service connection for PTSD.  
Further, in connection with this claim, the veteran was 
afforded a formal VA psychiatric examination in May 1998.  
The report of that examination shows that he was diagnosed as 
having PTSD.  In addition, the examiner commented that the 
veteran was both unable to work due to his PTSD and that he 
avoided all contact with others, including telephone calls, 
due to the condition.  Thereafter, based on the May 1998 
report and the veteran's combat service, in August 1998, the 
RO granted service connection for PTSD and assigned an 
initial 30 percent evaluation, effective April 21, 1998.  

In October 1998, the veteran filed a claim of service 
connection for a "heart condition," arguing that the latter 
disability was secondary to his PTSD.  In support, he 
submitted a September 1998 report prepared by his private 
psychiatrist, Dr. Karl W. Northwall.  In the report, Dr. 
Northwall stated that he had treated the veteran since 
February 1998 and had diagnosed him as having PTSD that was 
related to his World War II service.  In addition, he 
indicated that the veteran suffered from major depression as 
secondary to his PTSD.  With respect to his heart disability, 
the physician stated, "In my professional opinion, [the 
veteran's] post-traumatic stress disorder would cause a 
continual state of anxiety and increased adrenergic tone in 
the body which most likely contributed to events leading to 
him requiring a five-vessel bypass."

In November 1998, in light of its grant of service connection 
for PTSD and Dr. Northwall's September 1998 opinion, an 
adjudicator at the RO requested that a VA examiner review the 
veteran's claims folder and offer an opinion as to whether 
the veteran's heart condition was secondary to his PTSD.  In 
compliance with the RO's request, in an April 1999 report, a 
VA physician discussed her review of the veteran's pertinent 
medical and occupational history.  Prior to offering her 
assessment, the examiner acknowledged that the issue of 
whether there was a relationship between stress and cardiac 
disease was controversial and complicated.  The physician 
thereafter opined that the veteran's coronary artery disease 
was not a direct result of his PTSD.  The examiner explained 
that, despite his wartime experiences, the veteran functioned 
at "a very high level for the past 50 years."  She added, 
"In addition, his work in insurance and real estate sales 
involved a high level of interpersonal contact and the 
ability to communicate.  I consider it unlikely that the 
anxiety disorder would be severe enough to cause the coronary 
artery disease and not impair his social functioning to a 
greater extent."  

The only other medical evidence bearing on whether there is a 
relationship between the veteran's service-connected PTSD and 
his coronary artery disease is contained in a September 1999 
report prepared by the veteran's private internist, Dr. Percy 
A. George.  In the report, that examiner indicated that he 
had treated the veteran for several years and that he 
suffered from significant coronary artery disease.  Dr. 
George further stated that the veteran had had a myocardial 
infarction in December 1997 and that he underwent subsequent 
catheterization and coronary artery bypass in January 1998.  
The physician reported that the veteran suffered from PTSD, 
which he noted was productive of "significant chronic and 
acute anxiety and depression."  Dr. George further stated, 
"Although there is no 'hard scientific' evidence that any of 
this causes significant progression of coronary disease, it 
has made it extremely difficult at times to evaluate the 
extent of his coronary disease, and some of us feel perhaps 
that his diagnosis was somewhat delayed because of this."  
Dr. George concluded, "It is my opinion that this post-
traumatic stress syndrome has contributed to both the 
progression and to the subsequent late diagnosis of his 
[coronary artery disease]."  

Finally, in April 2001 written argument, the veteran's 
representative referred to the above medical opinions offered 
by Drs. Northwall and George and argued that the evidence was 
at least in equipoise and thus that secondary service 
connection for coronary artery disease was warranted.  In 
support, his representative cited the decision of the United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court) in Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) for the proposition 
that service connection is warranted if a secondary condition 
is caused or aggravated by a service-connected disability.  
In this regard, his representative emphasized that, pursuant 
to Allen, because the evidence showed that his PTSD 
aggravated the heart condition, service connection was 
warranted.  His representative further asserted that if, in 
the Board's opinion, the evidence of record was insufficient 
to support a grant of service connection, the matter should 
be remanded to obtain a medical opinion regarding whether the 
veteran's PTSD aggravated his coronary artery disease.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  In this 
regard, the Board notes that, although the RO has not 
considered this claim pursuant to this new law, in light of 
this decision, in which the Board finds that service 
connection is warranted for coronary artery disease, the 
veteran is not prejudiced by the Board's review of this claim 
on the basis of the current record.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a careful review of the record, the Board finds 
that the evidence is at least in equipoise and thus supports 
the veteran's claim of service connection for coronary artery 
disease.  In reaching this conclusion, the Board notes that, 
on the issue of a direct etiological relationship, the April 
1999 VA examiner opined that it was unlikely that the 
veteran's coronary artery disease was a direct result of his 
PTSD.  Pursuant to Allen, however, the relevant inquiry is 
whether the veteran's service-connected psychiatric 
disability caused or chronically worsened his coronary artery 
disease.  In this regard, the Board notes that the May 1998 
VA psychiatric examiner essentially indicated that, due to 
his PTSD, the veteran was both unemployable and had severe 
social impairment.  The Board further points out that, in his 
September 1998 report, Dr. Northwall explained that the 
symptomatology stemming from the veteran's PTSD contributed 
to his coronary artery disease.  Similarly, in his September 
1999 report, Dr. George opined that the veteran's PTSD 
contributed to "both the progression and to the subsequent 
late diagnosis" of the veteran's heart condition.  In light 
of the foregoing, and the absence of any medical evidence 
contradicting the opinions offered by Drs. Northwall and 
George that the veteran's PTSD aggravates his coronary artery 
disease, the Board finds that secondary service connection 
for the latter condition is warranted.  Allen; 38 C.F.R. 
§ 3.310.  Further, given the Board's determination, a remand 
for further development is unnecessary.


ORDER

Service connection for coronary artery disease is granted.


REMAND

Also before the Board is the veteran's claim for an increased 
rating for his bilateral hearing loss.  He reports that the 
disability is severely disabling, and in his April 1998 
Substantive Appeal, he contended that the disability 
warranted a 50 percent evaluation.  Further, in April 2001 
written argument, his representative requested that this 
issue be remanded in light of the age of the most recent VA 
audiological evaluation, which was conducted in October 1997; 
the Board agrees.  In finding that the veteran should be 
afforded a contemporaneous examination, the Board notes that, 
during the July 1998 hearing, the veteran indicated that his 
hearing loss might have worsened since he suffered a heart 
attack in December 1997.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Prior to scheduling such an examination, however, the RO 
should associate any outstanding records with the claims 
folder.  In this regard, the Board notes that, during the 
July 1998 hearing, the veteran indicated that he received 
treatment for this disability at the Charleston, South 
Carolina, VA Medical Center.  Records of his treatment at 
that facility, however, dated subsequent to September 1999, 
have not been associated with the claims folder.  This is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Similarly, the claims folder 
shows that the veteran has received private care for this 
condition from Dr. Daniel M. Ervin and the records of his 
treatment by this physician, dated subsequent to July 1998, 
are similarly not of record.  Recently enacted legislation 
specifically provides that the duty to assist requires that 
these VA and private medical records be considered in the 
adjudication of the veteran's claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  On remand, the RO 
must also obtain these records because they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of this claim.

In addition, during the course of this appeal, the criteria 
for evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss and otitis media, were 
changed, effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The RO, 
however, has not specifically considered the revised 
criteria, and to date, the veteran has not been provided the 
new rating criteria.  In this regard, the Board notes that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), however, can be no earlier 
than the effective date of that change.  As such, on remand, 
the RO must consider the veteran's bilateral hearing loss 
claim under both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Under the revised criteria, when 
the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. 
§ 4.86).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all pertinent 
outstanding records of the veteran's 
treatment for hearing loss from any other 
facility or source identified by the 
veteran.  This should specifically 
include any records of the veteran's care 
at the Charleston, South Carolina, VA 
Medical Center, as well as from Dr. 
Daniel M. Ervin.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the current extent and severity 
of his service-connected bilateral 
hearing loss.  The claims file should be 
made available to and reviewed by the 
examiner in connection with his report.  
All tests deemed necessary, including an 
audiological evaluation, should be 
performed.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The RO should ensure that the 
directives of this REMAND have been met.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  If any action requested is not 
taken, or if they are deficient in any 
manner, appropriate corrective action 
should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 



